Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a § 371 U.S. National Stage Entry of International Application No. PCT/US2019/023172, filed March 20, 2019, which claims the benefit of U.S. Provisional Application No. 62/646,314, filed March 21, 2018. The effective filing date is March 21, 2018. 

Claim Status
Claims 1, 28-32, and new claims 63-75 are pending. Claims 2-20, 27, 33-44, 46-54, and 56 are canceled. 

Action Summary
Claims 1 and 28-32 rejected under 35 U.S.C. 103 as being un-patentable over David et al. (WO2012/135160 A1) cited in the IDS In view of NCT02343120, Clinical Trial.gov, January 21, 20215, and Batlevi et al., Volume 28, Issue 9, July 8, 2017, pages 2047-2049 are withdrawn. 




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior arts are David, NCT02343120, and Batlevi. None of David, NCT02343120, and Batlevi teaches or suggests the claim as amendment. Therefore, the claim as amended is novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 28-32, and 63-75 are allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628